DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-20 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urbach et al (US PUB 20180217382, hereinafter Urbach).
Regarding claim 1, Urbach discloses a set of wireless headphones (see at least the abstract and figure 1) comprising: a pair of earphones (e.g. pair of earpieces 120) each comprising a speaker (e.g. speaker 128); a touchscreen (e.g. touchscreen 114) integrated into one of the pair of earphones; and a controller in electronic communication with the touchscreen comprising an electronic communications module (e.g. a wireless network interface 512 for communicating with video processor or graphic processing units, GPUs), (see Urbach, [0058], [0060], [0071]-[0072], [0086], [0121] and [0128], figures 1-5).

Regarding claim 9, Urbach discloses a set of wireless headphones (see at least the abstract and figure 1) comprising: a head band (e.g. headband 102); a pair of earphones (e.g. pair of earpieces 120) connected by the head band each comprising a speaker (e.g. speaker 128); a touchscreen (e.g. touchscreen 114) integrated into one of the pair of earphones (see figure 1A); a controller in electronic communication with the touchscreen comprising an electronic communications module (e.g. network interface 512), and a microphone (e.g. microphone in puck 104); (see Urbach, [0058], [0060], [0071]-[0072], [0085], [0121] and [0128], figures 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urbach in view of Logan et al (US PUB 20100304783, hereinafter Logan).
Regarding claim 2, Urbach discloses the set of wireless headphones of claim 1, but fails to explicitly disclose wherein the controller is configured to convert an electronic text message to an audio format.
However, Logan in the same field of endeavor teaches a wireless headphone (e.g. a headset 12), (see at least the abstract and figure 1), comprising a controller (e.g. a processor 30) configured to convert an electronic text message to an audio format (e.g. text-to-speech, TTS functionality), (see Logan, [0014], [0018]-[0019], and [0028], figures 1-4). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a controller capable of implementing speech recognition/text-to-speech functionality as taught by Logan in the teachings of Urbach in order to adapt the headset for special applications requiring such functionality in addition to the normal audio functionality of the headset, and thereby further enhancing the operational efficiency of the headset. 

Regarding claim 3, Urbach as modified by Logan discloses the set of wireless headphones of claim 1, wherein the controller is configured to convert a voice message to an electronic text message (see Logan, [0028] and figure 4).

Regarding claim 4, Urbach as modified by Logan discloses the set of wireless headphones of claim 1 further comprising a rechargeable battery or a capacitor (e.g. a rechargeable battery power supply 516), (see Urbach, [0127] and figure 5).

Regarding claim 5, Urbach as modified by Logan discloses the set of wireless headphones of claim 1, wherein the touchscreen is configured to receive tactile input from a user (see Urbach, [0130], figures 1 and 5).

Regarding claim 6, Urbach as modified by Logan discloses the set of wireless headphones of claim 1, wherein the touchscreen is configured to display virtual controls (see Urbach, [0210], and figure 11).

Regarding claim 7, Urbach as modified by Logan discloses the set of wireless headphones of claim 1, wherein the set of wireless headphones are adapted to wirelessly communicate with one or more electronic devices using Bluetooth® technology (see Urbach, [0054]).

Regarding claim 8, Urbach as modified by Logan discloses the set of wireless headphones of claim 1, wherein each of the pair of earphones are on-ear or over-ear earphones (see Urbach, figure 1).

Regarding claim 10, Urbach as modified by Logan discloses the set of wireless headphones of claim 9, wherein the touchscreen is configured to receive tactile input from a user and display virtual controls (see Urbach, [0130]  and [0210], figures 5 and 11).

Regarding claim 11, Urbach as modified by Logan discloses the set of wireless headphones of claim 9, wherein the touchscreen comprises a user input (see Urbach, [0130], figures 1 and 5).

Regarding claim 12, Urbach as modified by Logan discloses the set of wireless headphones of claim 9, wherein the microphone is integrated into a housing of one of the pair of earphones (e.g. the microphone is located in puck 104 of the earphone), (see Urbach, [0025]).
Regarding claim 13, Urbach as modified by Logan discloses the set of wireless headphones of claim 9, wherein the controller further comprises a processer (e.g. application software 32) and a computer-readable memory (e.g. a memory 36), (see Logan, figure 3).

Regarding claim 14, Urbach as modified by Logan discloses the set of wireless headphones of claim 9, wherein the communications module (e.g. network interface 512) comprises a transmitter and a receiver (e.g. a transceiver), (see Urbach, [0128] and figure 5).
 
Regarding claim 15, Urbach as modified by Logan discloses the set of wireless headphones of claim 9 further comprising a charging port (e.g. a USB-C charging port), (see Urbach, [0127]).

Regarding claim 16, Urbach discloses a set of wireless headphones for simultaneously communicating with more than one electronic device (see at least the abstract and figure 1), the set of wireless headphones comprising: a head band (e.g. headband 102); a pair of earphones (e.g. pair of earpieces 120) connected by the head band each comprising a speaker (e.g. speaker 128); a touchscreen (e.g. touchscreen 114) integrated into one of the pair of earphones (see figure 1A); a controller in electronic communication with the touchscreen comprising an electronic communications module (e.g. a wireless network interface for communicating with a video processor or graphic processing units, GPUs), and a microphone integrated into a housing of one of the pair of earphones (e.g. microphone in puck 104), (see Urbach, [0058], [0060], [0071], and [0085]-[0086], figures 1-3).
Urbach does not explicitly disclose: wherein the controller is configured to convert an electronic text message to an audio format and convert a voice message to an electronic text message.
However, Logan in the same field of endeavor teaches an earphone (e.g. earpiece 100) comprising a controller configured to convert an electronic text message to an audio format and convert a voice message to an electronic text message (see Logan,  ).
However, Logan in the same field of endeavor teaches a wireless headphone (e.g. a headset 12), (see at least the abstract and figure 1), comprising a controller (e.g. a processor 30) configured to convert an electronic text message to an audio format and convert a voice message to an electronic text message (e.g. the processor has speech recognition and text-to-speech, TTS functionalities), (see Logan, [0014], [0018]-[0019], and [0028], figures 1-4). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a controller capable of implementing speech recognition and text-to-speech functionalities as taught by Logan in the teachings of Urbach in order to adapt the headset for special applications requiring such functionalities in addition to the normal audio functionality of the headset, and thereby further enhancing the operational efficiency of the headset.

Regarding claim 17, Urbach as modified by Logan discloses the set of wireless headphones of claim 16, wherein the touchscreen is configured to receive tactile input from a user and display virtual controls (see Urbach, [0130] and [0210], figures 5 and 11).

Regarding claim 18, Urbach as modified by Logan discloses the set of wireless headphones of claim 16 further comprising a second microphone (e.g. one or more microphones) integrated into the housing of one of the pair of earphones (see Urbach, [0025] and figure 1).

Regarding claim 19, Urbach as modified by Logan discloses the set of wireless headphones of claim 18, wherein the second microphone is extendable from the housing (e.g. Logan disclosed an extendable microphone 16), (see Logan, figure 1).

Regarding claim 20, Urbach as modified by Logan discloses the set of wireless headphones of claim 16, wherein the set of wireless headphones are adapted to wirelessly communicate with one or more electronic devices using Bluetooth® technology (see Urbach, [0054]).

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.